Case 2:18-cv-01077-CBM-E Document 498 Filed 10/21/19 Page 1 of 33 Page ID #:23975


                                                                        FILED
                                                             CLERK, U.S. DISTRICT COURT
    1                                 O~I~I~VAL

   2                                                             ~~~ C01~7

   3
   4
   5
   6
   7
   8                           UNITED STATES DISTRICT COURT
   9                          CENTRAL DISTRICT OF CALIFORNIA
   10
   11     U.S. WHOLESALE OUTLET &                Case No.: 2:18-cv-1077-CBM-Ex
          DISTRIBUTION,INC., et al,
   12
                Plaintiffs,
   13
          vs.                                 COURT'S JURY INSTRUCTIONS
   14
          LIVING ESSENTIALS,LLC and
   15     INNOVATION VENTURES,LLC
   16           Defendants.
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28

                                             1
Case 2:18-cv-01077-CBM-E Document 498 Filed 10/21/19 Page 2 of 33 Page ID #:23976




   1                              COURT'S INSTRUCTION NO.1
   2            Members ofthe Jury: Now that you have heard all ofthe evidence and the
   3      arguments ofthe attorneys, it is my duty to instruct you as to the law ofthe case.
   4            Each of you will receive a copy ofthese instructions in the jury room to
   5      consult during deliberations.
   6            You must not infer from these instructions or from anything I may say or do
   7      as indicating that I have an opinion regarding the evidence or what your verdict
   8      should be.
   9            It is your duty to find the facts from all the evidence in the case. To those
   10    facts you will apply the law as I give it to you. You must follow the law as I give
   11     it to you whether you agree with it or not. And you must not be influenced by any
   12    personal likes or dislikes, opinions, prejudices, or sympathy. That means that you
   13     must decide the case solely on the evidence before you. You will recall that you
   14    took an oath to do so.
   15           In following my instructions, you must follow all ofthem and not single out
   16    some and ignore others; they are all important.
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28

                                                    2
Case 2:18-cv-01077-CBM-E Document 498 Filed 10/21/19 Page 3 of 33 Page ID #:23977




   1                               COURT'S INSTRUCTION NO.2
   2           The evidence you are to consider in deciding what the facts are consists of:
   3           1.    the sworn testimony of any witness;
   4           2.    the exhibits that are admitted into evidence;
   5           3.    any facts to which the lawyers have agreed; and
   6           4.    any facts that I may instruct you to accept as proved.
   7
   8
   9
   10
   11
   12
   13
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28

                                                 3
Case 2:18-cv-01077-CBM-E Document 498 Filed 10/21/19 Page 4 of 33 Page ID #:23978




    1                                COURT'S INSTRUCTION NO.3
   2            The parties have agreed to certain facts that will be read to you. You must
   3      therefore treat these facts as having been proved.
   4            1. The seven plaintiffs are wholesale businesses that sell, among other
   5      merchandise, 5-hour Energy in California.
   6            2. Living Essentials, LLC is the manufacturer and distributor of5-hour
   7      Energy, and Innovation Ventures, LLC is its corporate parent. Both companies are
   8      referred to together as "Living Essentials."
   9            3. Living Essentials has manufactured and sold 5-hour Energy since 2004.
   10           4. Living Essentials manufactures all bottles of5-hour Energy in Wabash,
   11    Indiana, and then sells and distributes them around the country, including
   12    California.
   13           5. Living Essentials uses an independent broker, Paramount Sales Group,to
   14    sell 5-hour Energy to Plaintiffs and other wholesalers in California.
   15           6. Living Essentials also uses an independent broker to se115-hour Energy
   16    to Costco Wholesale Corporation ("Costco"). At different times during the
   17    relevant period, those brokers were Level One Marketing, Advantage Sales &
   18    Marketing, and Innovative Club Partners.
   19           7. Costco operates two types of stores, the "regular" Costco stores, which
   20    cater to consumers, and a separate type called the Costco Business Centers, which
   21    cater primarily—but not exclusively—to small businesses.
   22           8. From 2012 to December 2015 there were four Costco Business Centers in
   23    California(Commerce, San Diego, Hawthorne, and Hayward). In December 2015,
   24    the Westminster Costco Business Center was opened. In August 2017, Burbank
   25    and South San Francisco Costco Business Centers were opened.
   26
   27
   28

                                                   D
Case 2:18-cv-01077-CBM-E Document 498 Filed 10/21/19 Page 5 of 33 Page ID #:23979




   1                                 COURT'S INSTRUCTION NO.4
                In reaching your verdict, you may consider only the testimony and e~ibits
   2
          received into evidence. Certain things are not evidence, and you may not consider
   3
          them in deciding what the facts are. I will list them for you:
   4
                1. Arguments and statements by lawyers are not evidence. The lawyers are
   5
          not witnesses. What they may say in their opening statements, closing arguments
   6
          and at other times is intended to help you interpret the evidence, but it is not
   7
          evidence. Ifthe facts as you remember them differ from the way the lawyers have
   8
          stated them, your memory ofthem controls.
   9
                2. Questions and objections by lawyers are not evidence. Attorneys have a
   10
          duty to their clients to object when they believe a question is improper under the
   11
          rules of evidence. You should not be influenced by the objection or by the court's
   12
         ruling on it.
   13
                3. Testimony that is excluded or stricken, or that you are instructed to
   14
         disregard, is not evidence and must not be considered.
   15
                4. Anything you may see or hear when the court was not in session is not
   16
         evidence. You are to decide the case solely on the evidence received at the trial.
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28

                                                     5
Case 2:18-cv-01077-CBM-E Document 498 Filed 10/21/19 Page 6 of 33 Page ID #:23980




   1                             COURT'S INSTRUCTION NO.S
   2            Evidence may be direct or circumstantial. Direct evidence is direct proof of
   3      a fact, such as testimony by a witness about what that witness personally saw or
   4      heard or did. Circumstantial evidence is proof of one or more facts from which
   5      you could find another fact. You should consider both kinds of evidence. The law
   6      makes no distinction between the weight to be given to either direct or
   7      circumstantial evidence. It is for you to decide how much weight to give to any
   8      evidence.
   9
   10
   11
   12
   13
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28

                                                   r
Case 2:18-cv-01077-CBM-E Document 498 Filed 10/21/19 Page 7 of 33 Page ID #:23981




    1                             COURT'S INSTRUCTION NO.6
   2              There are rules of evidence that control what can be received into evidence.
   3      When a lawyer asks a question or offers an e~ibit into evidence and a lawyer on
   4      the other side thinks that it is not permitted by the rules of evidence, that lawyer
   5      may object. IfI overruled the objection, the question may be answered or the
   6      exhibit received. IfI sustained the objection, the question cannot be answered, and
   7      the e~ibit cannot be received. Whenever I sustained an objection to a question,
   8      you must ignore the question and must not guess what the answer might have
   9      been.
   10             Sometimes I may order that evidence be stricken from the record and that
   11     you disregard or ignore that evidence. That means when you are deciding the case,
   12     you must not consider the stricken evidence for any purpose.
   13
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28

                                                     7
Case 2:18-cv-01077-CBM-E Document 498 Filed 10/21/19 Page 8 of 33 Page ID #:23982




    1                              COURT'S INSTRUCTION NO.7
   2            In deciding the facts in this case, you may have to decide which testimony
   3      to believe and which testimony not to believe. You may believe everything a
   4      witness says, or part of it, or none of it.
   5            In considering the testimony of any witness, you may take into account:
   6                   1. the opportunity and ability ofthe witness to see or hear or know
                      the things testified to;
   7                  2. the witness's memory;
   8                  3. the witness's manner while testifying;
                      4. the witness's interest in the outcome ofthe case, if any;
   9                  5. the witness's bias or prejudice, if any;
   10                 6. whether other evidence contradicted the witness's testimony;
                      7. the reasonableness ofthe witness's testimony in light of all the
   11                 evidence; and
   12                 8. any other factors that bear on believability.
                Sometimes a witness may say something that is not consistent with
   13
         something else he or she said. Sometimes different witnesses will give different
   14
         versions of what happened. People often forget things or make mistakes in what
   15
         they remember. Also,two people may see the same event but remember it
   16
         differently. You may consider these differences, but do not decide that testimony is
   17
         untrue just because it differs from other testimony.
   18
                However, if you decide that a witness has deliberately testified untruthfully
   19
         about something important, you may choose not to believe anything that witness
   20
         said. On the other hand, if you think the witness testified untruthfully about some
   21
         things but told the truth about others, you may accept the part you think is true and
   22
         ignore the rest.
   23
                The weight ofthe evidence as to a fact does not necessarily depend on the
   24
         number of witnesses who testify. What is important is how believable the
   25
         witnesses were, and how much weight you think their testimony deserves.
   26
   27
   28
Case 2:18-cv-01077-CBM-E Document 498 Filed 10/21/19 Page 9 of 33 Page ID #:23983




   1                              COURT'S INSTRUCTION NO.8
   2            You have heard testimony from several witnesses who testified to opinions
   3      and the reasons for their opinions. This opinion testimony is allowed, because ofthe
   4      education or experience ofthis witness.
   5            Such opinion testimony should be judged like any other testimony. You may
   6      accept it or reject it, and give it as much weight as you think it deserves, considering
   7     the witness's education and experience, the reasons given for the opinion, and all
   8     the other evidence in the case.
   9
   10
   11
   12
   13
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28
Case 2:18-cv-01077-CBM-E Document 498 Filed 10/21/19 Page 10 of 33 Page ID #:23984




    1                           COURT'S INSTRUCTION NO.9
    2           Certain charts and summaries not admitted into evidence have been shown to
    3     you in order to help explain the contents of books, records, documents, or other
    4     evidence in the case. Charts and summaries are only as good as the underlying
    5     evidence that supports them. You should, therefore, give them only such weight as
    6     you think the underlying evidence deserves.
    7
    8
    9
    10
    11
    12
    13
    14
    15
    16
    17
    18
    19
   20
   21
   22
   23
   24
   25
   26
   27
   28

                                                 10
Case 2:18-cv-01077-CBM-E Document 498 Filed 10/21/19 Page 11 of 33 Page ID #:23985




    1                             COURT'S INSTRUCTION NO. 10
    2            A deposition is the sworn testimony of a witness taken before trial. The
    3     witness is placed under oath to tell the truth and lawyers for each party may ask
    4     questions. The questions and answers are recorded. When a person is unavailable to
    5     testify at trial, the deposition ofthat person may be used at the trial.
    6           Insofar as possible, you should consider deposition testimony, presented to
    7     you in court in lieu of live testimony, in the same way as if the witness had been
    8     present to testify.
    9
    10
    11
    12
    13
    14
    15
    16
    17
    18
    19
   20
   21
   22
   23
   24
   25
   26
   27
   28

                                                     11
Case 2:18-cv-01077-CBM-E Document 498 Filed 10/21/19 Page 12 of 33 Page ID #:23986




    1                             COURT'S INSTRUCTION NO.11
    2            There are seven plaintiffs: U.S. Wholesale Outlet &Distribution, Inc.
    3    (hereinafter "U.S. Wholesale"), Trepco Imports &Distribution, Ltd.(hereinafter
    4     "Trepco"), YnY International, Inc.(hereinafter "YnY"),Eashou Inc. doing
    5     business as San Diego Cash &Carry (hereinafter "San Diego Cash &Carry"),
    6     California Wholesale, Sanoor, Inc. doing business as L.A. Top Distributor
    7    (hereinafter "L.A. Top"), and L.A. International Corporation (hereinafter "L.A.
    8     International").
    9            There are two defendants: Living Essentials, LLC,and Innovation Ventures,
    10    LLC.
    11           Each Plaintiff asserts one cause of action against Defendants. Their claim
    12    arises under a federal law known as the Robinson-Patman Act, which makes price
    13    discrimination unlawful to the extent that it threatens to injure competition.
    14           Although there are several Plaintiffs in this action, Defendants are entitled
    15    to a fair consideration ofthe defense as to each Plaintiff,just as each Plaintiff is
    16    entitled to a fair consideration of its claims against Defendants. Unless otherwise
    17    stated, all instructions given to you govern the case as to each Plaintiff.
    18
    19
   20
   21
   22
   23
   24
   25
   26
   27
   28

                                                     12
Case 2:18-cv-01077-CBM-E Document 498 Filed 10/21/19 Page 13 of 33 Page ID #:23987




    1                             COURT'S INSTRUCTION NO. 12
    2           Plaintiffs claim arises under a section ofthe Robinson-Patman Act entitled
    3     Section 2(a), hereinafter "the Section 2(a)claim". Under certain circumstances,
    4     the Robinson-Patman Act prohibits a seller from selling goods of like grade and
    5     quality to dii~erent purchasers at different prices. However, the Act does not
    6     prohibit all price differences.
    7           In this case, Plaintiffs claim that Defendants sold 5-hour Energy to Costco
    8     Wholesale Company at prices that were lower than those paid by Plaintiffs.
    9
    10
    11
    12
    13
    14
    15
    16
    17
    18
    19
   20
   21
   22
   23
   24
   25
   26
   27
   28

                                                   13
Case 2:18-cv-01077-CBM-E Document 498 Filed 10/21/19 Page 14 of 33 Page ID #:23988




    1                             COURT'S INSTRUCTION NO. 13
    2            The Section 2(a) claim is based on comparing Defendants'sales to
    3     Plaintiffs, with Defendants'sales to Costco. To prove a violation of Section 2(a),
    4     each Plaintiff must prove, with respect to a set of compared sales, the following by
    5     a preponderance ofthe evidence:
    6            1. The sales being compared were made by Defendants at about the same
    7               time;
                 2. Defendants charged discriminatory—that is, differentprices to
    8
                    different purchasers;
    9            3. There is a reasonable possibility that the discriminatory pricing may
    10              substantially harm competition;

    11           There is no dispute that Defendants charged different prices to Costco and

    12    Plaintiffs. If you find that the evidence is insufficient to prove any one or more of

    13    these elements for a Plaintiff, then you must find for Defendants and against that

    14    Plaintiff on that Plaintiff's Section 2(a) claim.

    15
    16
    17
    18
    19
   20
   21
   22
   23
   24
   25
   26
   27
   28

                                                     14
Case 2:18-cv-01077-CBM-E Document 498 Filed 10/21/19 Page 15 of 33 Page ID #:23989




    1                           COURT'S INSTRUCTION NO. 14
    2           When a party has the burden of proof on any claim by a preponderance of
    3     the evidence, it means you must be persuaded by the evidence that the claim is
    4     more probably true than not true.
    5           You should base your decision on all ofthe evidence, regardless of which
   6      party presented it.
    7
    8
   9
    10
    11
    12
    13
    14
    15
    16
    17
    18
    19
   20
   21
   22
   23
   24
   25
   26
   27
   28

                                                  15
Case 2:18-cv-01077-CBM-E Document 498 Filed 10/21/19 Page 16 of 33 Page ID #:23990




    1                             COURT'S INSTRUCTION NO.15
    2           Each Plaintiff must prove that the sales being compared were reasonably
    3     contemporaneous. That means that the sale to a Plaintiff and the sale to Costco
    4     occurred at about the same time. In determining whether the sales being compared
    5     were made at about the same time, you may consider the following factors:
    6           1. Whether the prices in the industry fluctuate or whether prices tend to
    7              remain stable over time;
                2. Whether the product is seasonal, perishable, or otherwise subject to
    8
                   obsolescence or depreciation;
    9           3. The length oftime between the sales; and
    10          4. Whether market conditions changed during the time between the sales.

    11          If you find that the sales by Defendants that are being compared occurred at

    12    about the same time, you must find that a Plaintiff has established this element of

    13    its claim. If you find that the sales compared are sufficiently isolated in time or

    14    circumstances that they cannot be said to have occurred at approximately the same

    15    time for a Plaintiff, then you must find for Defendants and against that Plaintiff on

    16    the Section 2(a) claim.

    17
    18
    19
   20
   21
   22
   23
   24
   25
   26
   27
   28

                                                    16
Case 2:18-cv-01077-CBM-E Document 498 Filed 10/21/19 Page 17 of 33 Page ID #:23991




    1                            COURT'S INSTRUCTION NO.16
    2            Each Plaintiff is also required to prove that there was price discrimination.
    3     "Price discrimination" means selling goods to one purchaser at a price that is
    4     different from that charged another purchaser. Here, there is no dispute that
    5     Defendants charged different prices to Plaintiffs and Costco.
    6            Nevertheless, there is a dispute about the amount ofthe price difference at
    7     issue. That determination is up to you. In making that determination, you must
    8     determine the actual net prices paid by the purchasers by taking into account any
    9     rebates, allowances, discounts, or other terms and conditions of sale that alter the
    10    price actually paid. In this case, Plaintiffs claim that Costco received a lower price
    11    because it was given terms that were not available to Plaintiffs, including rebates,
    12    advertising payments, payments for product placement, and a spoilage allowance.
    13
    14
    15
    16
    17
    18
    19
   20
   21
   22
   23
   24
   25
   26
   27
   28

                                                    17
Case 2:18-cv-01077-CBM-E Document 498 Filed 10/21/19 Page 18 of 33 Page ID #:23992




    1                            COURT'S INSTRUCTION NO.17
    2           Plaintiffs are also required to show that there is a reasonable possibility that
    3     the alleged price discrimination may substantially harm competition. Plaintiffs are
    4     not required to prove that the alleged price difference actually harmed
    5     competition.
    6
    7
    8
    9
    10
    11
    12
    13
    14
    15
    16
    17
    18
    19
   20
   21
   22
   23
   24
   25
   26
   27
   28

                                                    18
Case 2:18-cv-01077-CBM-E Document 498 Filed 10/21/19 Page 19 of 33 Page ID #:23993




    1                             COURT'S INSTRUCTION NO.18
    2            To establish a reasonable possibility of substantial harm to competition,
    3     each Plaintiff must show that sales or profits were diverted from it to competing
    4     purchasers because of discrimination. Plaintiffs can show that sales or profits were
    5     diverted either by showing a substantial difference in price between sales by
    6     Defendants to a Plaintiff and sales by Defendants to other competing purchasers
    7     over a significant period oftime or by offering direct evidence of lost sales or
    8     profits caused by discrimination. Each Plaintiff must show that it and favored
    9     purchasers competed to resell the relevant products to the same customers or
    10    buyers.
    11          Proof of a reasonable possibility of substantial harm to competition can be
    12    overcome or rebutted if you find that Defendants proved that any lost sales or
    13    profits were not caused by the price differential but were caused by some other
    14    factor or factors. If, however, you find that a Plaintiff actually lost some sales as a
    15    result ofthe alleged price discrimination, then competition has been harmed to
    16    that extent.
    17          If, after considering the foregoing matters, you find that there is a
    18    reasonable possibility that Defendants' discriminatory pricing may have
    19    substantially harmed competition, then you must find that a Plaintiff has
   20     established this element ofthe Section 2(a) claim. If you find that there is not a
   21     reasonable possibility that the discrimination may have such an effect, then you
   22     must find that Defendants did not violate Section 2(a), and you must therefore find
   23     for Defendants and against that Plaintiff on the Section 2(a) claim.
   24
   25
   26
   27
   28

                                                     19
Case 2:18-cv-01077-CBM-E Document 498 Filed 10/21/19 Page 20 of 33 Page ID #:23994




    1                            COURT'S INSTRUCTION NO.19
    2           Defendants claim that its lower prices to Costco are justified as functional
    3     discounts. "Functional discounts" are discounts given by a seller to a buyer based
    4     on the buyer's performance of certain functions for the seller's product. In this
    5     case, Defendants claim that Costco received lower prices because it performed
    6     promotional, marketing, and advertising services.
    7           To show that its lower prices to Costco were justified as functional
    8     discounts, Defendants must present proof as to each ofthe following:
    9
                1. Costco actually performed the promotional, marketing, and advertising
    10             services, and
    11          2. the amount ofthe discount was a reasonable reimbursement for the
                   actual functions performed by Costco.
    12
                Functional discounts may usually be granted to customers who operate at
    13
          different levels oftrade (for example, wholesalers versus retailers), and thus do
    14
          not compete with each other, without risk of violating Section 2(a) ofthe
    15
          Robinson-Patman Act.
    16
                Plaintiff bears the ultimate burden to prove that defendant's lower prices
    17
          were not justified as a functional discount. If you find that the lower prices
    18
          granted by Defendants to Costco were justified as a functional discount, then you
    19
          must return a verdict for defendant on the Section 2(a) claim. If you find that the
   20
          prices to Costco were not justified as a functional discount, then you must
   21
          consider the remainder ofthe court's instructions before reaching your verdict.
   22
   23
   24
   25
   26
   27
   28

                                                   20
Case 2:18-cv-01077-CBM-E Document 498 Filed 10/21/19 Page 21 of 33 Page ID #:23995




    1                             COURT'S INSTRUCTION NO.20
    2            If you find that Defendants have violated Section 2(a), then you must decide
    3     if a Plaintiff is entitled to recover damages from Defendants.
    4            Each Plaintiff is entitled to recover damages for an injury to its business or
    5     property if it can prove by a preponderance ofthe evidence the following three
    6     elements of injury and causation:
    7
                 1. That Plaintiff was in fact injured as a result of Defendants' alleged
    8               violation of Robinson-Patman Act;
    9            2. Defendants' alleged illegal conduct was a material cause ofthat
                    Plaintiffs injury; and
    10
                 3. That Plaintiffs injury is an injury ofthe type that the Robinson-Patman
    11              Act was intended to prevent.
    12           The first element is sometimes referred to as "injury in fact" or "fact of
    13    damage." For a Plaintiff to establish that it is entitled to recover damages, it must
    14    prove that it was injured as a result of Defendants' alleged violation ofthe
    15    Robinson-Patman Act. Proving the fact of damage does not require a Plaintiffto
    16    prove the dollar value of its injury. It requires only that a Plaintiff prove that it was
    17    in fact injured by Defendants' alleged violation. If you find that a Plaintiff has
    18    established that it was in fact injured, you may then consider the amount of that
    19    Plaintiffs damages. It is important to understand, however, that injury and amount
   20     of damage are different concepts and that you cannot consider the amount of
   21     damage unless and until you have concluded that a Plaintiff has established that it
   22     was in fact injured.
   23           Each Plaintiff must also offer evidence that establishes Defendants' alleged
   24     illegal conduct was a material cause of plaintiffs injury. This means that a Plaintiff
   25     must have proved that some damage occurred to it as a result of Defendants'
   26     alleged violation, and not some other cause. A Plaintiff is not required to prove
   27     that Defendants' alleged violation was the sole cause of its injury; nor need a
   28

                                                     21
Case 2:18-cv-01077-CBM-E Document 498 Filed 10/21/19 Page 22 of 33 Page ID #:23996



  1      Plaintiff eliminate all other possible causes of injury. It is enough if a Plaintiff has
  2      proved that the alleged violation was a material cause of its injury.
  3            Finally, each Plaintiff must establish that its injury is the type of injury that
  4      the Robinson-Patman Act was intended to prevent. If a Plaintiffs injuries were
  5      caused by a reduction in competition, acts that would lead to a reduction in
  6      competition, or acts that would otherwise harm consumers, then a Plaintiff's
  7      injuries are the type of injury that the Robinson-Patman Act was intended to
  8      prevent. On the other hand, if a Plaintiffs injuries were caused by heightened
  9      competition, the competitive process itself, or by acts that would benefit
  10     consumers, then a Plaintiffs injuries are not the type of injury that the Robinson-
  11    Patman Act was intended to prevent and a Plaintiff may not recover damages for
  12     those injuries under the Robinson-Patman Act.
  13           In summary, if a Plaintiff can establish that it was in fact injured by
  14     defendant's conduct, that Defendants' conduct was a material cause of a Plaintiffs
  15     injury, and that a Plaintiff's injury was the type that the Robinson-Patman Act was
  16    intended to prevent, then the Plaintiff is entitled to recover damages for the injury
  17    to its business or property.
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
 28

                                                    22
Case 2:18-cv-01077-CBM-E Document 498 Filed 10/21/19 Page 23 of 33 Page ID #:23997




    1                             COURT'S INSTRUCTION NO.21
    2           If you find that Defendants violated Section 2(a) and that this violation
    3     caused injury to a Plaintiff, then you must determine the amount of damages, if
    4     any, that particular Plaintiff is entitled to recover. The fact that I am giving you
    5     instructions concerning the issue of damages does not mean that I believe any
    6     Plaintiff should, or should not, be awarded damages. If you reach a verdict for
    7     Defendants on the Section 2(a) claim, you should not consider the issue of
    8     damages, and you may disregard the damages instruction that I am about to give.
    9           The law provides that a Plaintiff should be fairly compensated for all
    10    damages to its business or property that were a direct result or likely consequence
    11    of the conduct that you have found to be unlawful.
    12          Damages are only compensatory, meaning their purpose is to put an injured
    13    plaintiff as near as possible in the position in which it would have been had the
    14    alleged violation not occurred. The law does not permit you to award damages to
    15    punish awrongdoer—what we sometimes refer to as punitive damages—or to
    16    deter particular conduct in the future.
    17
    18
    19
   20
   21
   22
   23
   24
   25
   26
   27
   28

                                                     23
Case 2:18-cv-01077-CBM-E Document 498 Filed 10/21/19 Page 24 of 33 Page ID #:23998




    1                             COURT'S INSTRUCTION NO.22
    2            You are permitted to make just and reasonable estimates in calculating a
    3     Plaintiff's damages. You are not required to calculate damages with mathematical
    4     certainty or precision. However, the amount of damages must have a reasonable
    5     basis in the evidence and must be based on reasonable, non-speculative
    6     assumptions and estimates. Damages may not be based on guesswork or
    7     speculation. A Plaintiff must prove the reasonableness of each ofthe assumptions
    8     upon which the damages calculation is based.
    9            If you find that a Plaintiff has provided a reasonable basis for determining
    10    damages, then you may award damages based on a just and reasonable estimate
    11    supported by the evidence as to each Plaintiff.
    12           If you find that a Plaintiff has failed to carry its burden of providing a
    13    reasonable basis for determining damages, then you may not award damages to
    14    that Plaintiff.
    15
    16
    17
    18
    19
   20
   21
   22
   23
   24
   25
   26
   27
   28

                                                     24
Case 2:18-cv-01077-CBM-E Document 498 Filed 10/21/19 Page 25 of 33 Page ID #:23999




    1                             COURT'S INSTRUCTION NO.23
    2            If you find that Defendants violated Section 2(a) and that a Plaintiff was
    3     injured by that violation, the Plaintiff is entitled to recover for such injury that was
    4     the direct result or likely consequence ofthe unlawful acts of Defendants. A
    5     Plaintiff bears the burden ofshowing that its injuries were caused by Defendants'
    6     violation, as opposed to any other factors. If you find that a Plaintiff's alleged
    7     injuries were caused in part by Defendants' alleged violation and in part by other
    8     factors, then you may award damages only for that portion of a Plaintiffs alleged
    9     injuries that was caused by Defendants' alleged violation.
    10          Each Plaintiff claims that it suffered injury because it lost sales and profits
    11    as a result of Defendants' alleged violation. Defendants claim that any profits or
    12    sales lost by a Plaintiff occurred as a result of other factors that have nothing to do
    13    with the alleged violation.
    14          A Plaintiff bears the burden of proving damages by a preponderance ofthe
    15    evidence, including apportioning damages between the violation of Section 2(a)
    16    and other causes. If you find that a Plaintiff was injured by Defendants' alleged
    17    violation, and there is a reasonable basis to apportion a Plaintiffs alleged injury
    18    between the violation of Section 2(a) and other causes, then you may award
    19    damages.
   20
   21
   22
   23
   24
   25
   26
   27
   28

                                                    25
Case 2:18-cv-01077-CBM-E Document 498 Filed 10/21/19 Page 26 of 33 Page ID #:24000




    1                            COURT'S INSTRUCTION NO.24
    2           If you award damages, you will be asked what sum of money would fairly
    3     and reasonably compensate each Plaintiff. If you find more than one Plaintiff is
    4     entitled to recover damages, exercise caution to be sure that each Plaintiff is
    5     awarded damages only for its own injuries.
    6
    7
    8
    9
    10
    11
    12
    13
    14
    15
    16
    17
    18
    19
   20
   21
   22
   23
   24
   25
   26
   27
   28

                                                   26
Case 2:18-cv-01077-CBM-E Document 498 Filed 10/21/19 Page 27 of 33 Page ID #:24001




    1                           COURT'S INSTRUCTION NO.25
    2           Each Plaintiff has a duty to use reasonable efforts to mitigate damages. To
    3     mitigate means to avoid or reduce damages. Defendants has the burden of proving
    4     by a preponderance ofthe evidence:
    5
               1. Each Plaintiff failed to use reasonable efforts to mitigate damages; and
    6          2. Amount by which damages would have been mitigated
    7
    8
    9
    10
    11
    12
    13
    14
    15
    16
    17
    18
    19
   20
   21
   22
   23
   24
   25
   26
   27
   28

                                                  27
Case 2:18-cv-01077-CBM-E Document 498 Filed 10/21/19 Page 28 of 33 Page ID #:24002




    1                             COURT'S INSTRUCTION NO.26
    2            Because you must base your verdict only on the evidence received in the
    3     case and on these instructions, I remind you that you must not be exposed to any
    4     other information about the case or to the issues it involves. Except for discussing
    5     the case with your fellow jurors during your deliberations:
    6
                 Do not communicate with anyone in any way and do not let anyone
    7            else communicate with you in any way about the merits ofthe case or
    8            anything to do with it. This includes discussing the case in person, in
                 writing, by phone or electronic means, via email, via text messaging,
    9            or any Internet chat room, blog, website or application, including but
    10           not limited to Facebook, YouTube, Twitter, Instagram, LinkedIn,
                 Snapchat, or any other forms of social media. This applies to
    11           communicating with your family members, your employer, the media
    12           or press, and the people involved in the trial. If you are asked or
                 approached in any way about your jury service or anything about this
    13           case, you must respond that you have been ordered not to discuss the
    14           matter and to report the contact to the court.

    15          Do not read, watch, or listen to any news or media accounts or
    16          commentary about the case or anything to do with it[, although I have
                no information that there will be news reports about this case]; do not
    17          do any research, such as consulting dictionaries, searching the Internet,
    18          or using other reference materials; and do not make any investigation
                or in any other way try to learn about the case on your own. Do not
    19          visit or view any place discussed in this case, and do not use Internet
   20           programs or other devices to search for or view any place discussed
                during the trial. Also, do not do any research about this case, the law,
   21           or the people involved—including the parties, the witnesses or the
   22           lawyers—until you have been excused as jurors. If you happen to read
                or hear anything touching on this case in the media, turn away and
   23           report it to me as soon as possible.
   24
   25           These rules protect each party's right to have this case decided only on

   26     evidence that has been presented here in court. Witnesses here in court take an

   27     oath to tell the truth, and the accuracy of their testimony is tested through the trial

   28     process. If you do any research or investigation outside the courtroom, or gain

                                                     28
Case 2:18-cv-01077-CBM-E Document 498 Filed 10/21/19 Page 29 of 33 Page ID #:24003




    1     any information through improper communications, then your verdict may be
    2     influenced by inaccurate, incomplete or misleading information that has not been
    3     tested by the trial process. Each ofthe parties is entitled to a fair trial by an
    4     impartial jury, and if you decide the case based on information not.presented in
    5     court, you will have denied the parties a fair trial. Remember, you have taken an
    6     oath to follow the rules, and it is very important that you follow these rules.
    7           A juror who violates these restrictions jeopardizes the fairness ofthese
    8     proceedings, and a mistrial could result that would require the entire trial process
    9     to start over. If any juror is exposed to any outside information, please notify the
    10    court immediately.
    11
    12
    13
    14
    15
    16
    17
    18
    19
   20
   21
   22
   23
   24
   25
   26
   27
   28

                                                     29
Case 2:18-cv-01077-CBM-E Document 498 Filed 10/21/19 Page 30 of 33 Page ID #:24004




    1                           COURT'S INSTRUCTION NO.27
    2           If it becomes necessary during your deliberations to communicate with me,
    3     you may send a note through the clerk, signed by any one or more of you. No
    4     member ofthe jury should ever attempt to communicate with me except by a
    5     signed writing. I will not communicate with any member ofthe jury on anything
    6     concerning the case except in writing or here in open court. If you send out a
    7     question, I will consult with the lawyers before answering it, which may take
    8     some time. You may continue your deliberations while waiting for the answer to
    9     any question. Remember that you are not to tell anyone—including the court—
    10    howthe jury stands, whether in terms of vote count or otherwise, until after you
    11    have reached a unanimous verdict or have been discharged.
    12
    13
    14
    15
    16
    17
    18
    19
   20
   21
   22
   23
   24
   25
   26
   27
   28

                                                  30
Case 2:18-cv-01077-CBM-E Document 498 Filed 10/21/19 Page 31 of 33 Page ID #:24005




    1                            COURT'S INSTRUCTION NO.28
    2           You may have taken notes to help you remember the evidence. If you have
    3     taken notes, please keep them to yourself until you and your fellow jurors go to
    4     the jury room to decide the case. Your notes will be destroyed at the conclusion of
    5     the case.
    6           Whether or not you took notes, you should rely on your own memory ofthe
    7     evidence. Notes are only to assist your memory. You should not be overly
    8     influenced by your notes or those of other jurors.
    9
    10
    11
    12
    13
    14
    15
    16
    17
    18
    19
   20
   21
   22
   23
   24
   25
   26
   27
   28

                                                   31
Case 2:18-cv-01077-CBM-E Document 498 Filed 10/21/19 Page 32 of 33 Page ID #:24006




    1                            COURT'S INSTRUCTION NO.29
    2            A verdict form has been prepared for you with questions you must answer.
    3     I have already instructed you on the law that you are to use in answering these
    4     questions. You must follow my instructions and the forms carefully. You must
    5     consider each question separately. Although you may discuss the evidence and the
    6     issues to be decided in any sequence, you must answer the questions on the verdict
    7     form in the order they appear. After you answer a question, the forms tell you what
    8     to do next. All of you must deliberate on and answer each question. All of you
    9     must agree on an answer before all of you can move on to the next question.
    10          After you have reached unanimous agreement on each question on the
    11    verdict form, your presiding juror should complete the forms that have been given
    12    to you according to your deliberations, sign and date it, and advise the clerk that
    13    you are ready to return to the courtroom.
    14          You maybe polled in open court. If so, each juror must be able to state
    15    truthfully that the answer does or does not express his or her vote.
    16
    17
    18
    19
   20
   21
   22
   23
   24
   25
   26
   27
   28

                                                   32
Case 2:18-cv-01077-CBM-E Document 498 Filed 10/21/19 Page 33 of 33 Page ID #:24007




    1                             COURT'S INSTRUCTION NO.30
    2            Before you begin your deliberations, elect one member ofthe jury as your
    3     presiding juror. The presiding juror will preside over the deliberations and serve as
    4     the spokesperson for the jury in court.
    5            You shall diligently strive to reach agreement with all ofthe other jurors if
    6     you can do so. Your verdict must be unanimous.
    7           Each of you must decide the case for yourself, but you should do so only
    8     after you have considered all ofthe evidence, discussed it fully with the other
    9     jurors, and listened to their views.
    10          It is important that you attempt to reach a unanimous verdict but, of course,
    11    only if each of you can do so after having made your own conscientious decision.
    12    Do not be unwilling to change your opinion ifthe discussion persuades you that
    13    you should. But do not come to a decision simply because other jurors think it is
    14    right, or change an honest belief about the weight and effect ofthe evidence
    15    simply to reach a verdict.
    16
    17
    18
    19
   20
   21
   22
   23
   24
   25
   26
   27
   28

                                                    33
